Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final is in response the amendments filed on: 02/04/2021. Claims 1, 7 and 14 are amended. Claims 1-20 are pending.
The following rejections are withdrawn in view of applicant’s amendments, which changed the scope of the invention and requires further search and consideration:
Claims 7, 9 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Application: US 2019/0311022, published: Oct. 10, 2019, filed: Apr. 10, 2018) in view of Vandervort et al (US Application: US 20150089357, published: Mar. 26, 2015, filed: Sep. 23, 2013).
Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Application: US 2019/0311022, published: Oct. 10, 2019, filed: Apr. 10, 2018) in view of Vandervort et al (US Application: US 20150089357, published: Mar. 26, 2015, filed: Sep. 23, 2013) in view of Warrington et al (US Application: US 2010/0229246, published: Sep. 9, 2010, filed: Mar. 2, 2010).
Claims 12 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Application: US 2019/0311022, published: Oct. 10, 2019, filed: Apr. 10, 2018) in view of Vandervort et al (US Application: US 20150089357, published: Mar. 26, 2015, filed: Sep. 23, 2013) in view of Chow (US Application: US 2011/0107205, published: May 5, 2011, filed: Nov. 2, 2000).
Claims 1-5, 14, 15, 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Application: US 2019/0311022, published: Oct. 10, 2019, filed: Apr. .
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Application: US 2019/0311022, published: Oct. 10, 2019, filed: Apr. 10, 2018) in view of Vandervort et al (US Application: US 20150089357, published: Mar. 26, 2015, filed: Sep. 23, 2013) in view of Pearce et al (US Patent: 8,200,661, issued: Jun. 12, 2012, filed: Dec. 18, 2008) and further in view of Sengupta (US Application: US 2016/0042061, published: Feb. 11, 2016, filed: Sep. 18, 2014).
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Application: US 2019/0311022, published: Oct. 10, 2019, filed: Apr. 10, 2018) in view of Vandervort et al (US Application: US 20150089357, published: Mar. 26, 2015, filed: Sep. 23, 2013) in view of Sengupta (US Application: US 2016/0042061, published: Feb. 11, 2016, filed: Sep. 18, 2014).
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Application: US 2019/0311022, published: Oct. 10, 2019, filed: Apr. 10, 2018) in view of Vandervort et al (US Application: US 20150089357, published: Mar. 26, 2015, filed: Sep. 23, 2013) in view of Pearce et al (US Patent: 8,200,661, issued: Jun. 12, 2012, filed: Dec. 18, 2008) and further in view of Nassiri (US Application: US 2008/0209516, published: Aug. 28, 2008, filed: Feb. 23, 2007).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Application: US 2019/0311022, published: Oct. 10, 2019, filed: Apr. 10, 2018) in view of Vandervort et al (US Application: US 20150089357, published: Mar. 26, 2015, filed: Sep. 23, 2013) and further in view of Wilcox (US Application: US 2012/0331517, published: Dec. 27, 2012, filed: Jun. 23, 2011).

With regards to claim 7. Fan teaches a device, comprising: one or more memories; and 
one or more processors communicatively coupled to the one or more memories (paragraph 0040: processors/memories are implemented together to perform steps), configured to: 
receive a document (Abstract: a document is received for processing); 
parse the document to identify a set of content segments in the document (the document is parsed to identify segments of content such as those shown in the ‘before’ column of Fig. 3); 
determine a set of contexts, for the set of content segments (content segments can have their own contexts (a set of character sets (last four digits of social security number) for a plurality of social security numbers within the document are identified among the content segments as explained in paragraph 0016 and 0017)). As also explained in paragraph 0017 and Fig 3, the system ‘semantically’ understands that the user has performed an ‘edit’ operation for a social security number’s last four digits by understanding the edit has been performed to be four ‘XXXX’ characters in place of the four digits, and thus is at least an identification of deriving a semantic meaning of ‘edit by replace’/redaction for the set of context/digit-segments. It is noted that the examiner interprets ‘contextual information’ is the entire security number connected to the last four digits and the semantic meaning is identification of an edit/redaction that has been performed for a subset of the social security number); 
classify the set of content segments using a content classification model and based on the set of contexts for the set of content segments, wherein a first subset of the set of content segments is classified into a type that is proposed to be altered (Fig 3: a set of content segments (such as for social security numbers Fig 1F) are identified/classified and a second subset of the set of content segments is classified into a type (Fig 3: a second set of content segments can be classified for ‘structure consistency’) …; determine a suggested replacement, based on the semantic meaning for the first subset of the set of content segments (Fig 1F: suggested replacement of first subset of content segments are presented based upon recognition of the semantic meaning of edit by replacing the last four digits with four ‘XXXX’ characters); 
alter the first subset of the set of content segments based at least in part on the suggested replacement to generate a modified document (Fig. 1G: the first subset of social security numbers are altered as redacted ); and 
provide the modified document based on altering the first subset of the set of content segments (Fig. 1G: the altered social security numbers are provided/presented).

However Fan et al does not expressly teach … wherein the context is determined based on using natural language processing to determine a semantic meaning of the content segment based on other words in the document…, ...  the set of content segments is classified into a type that is proposed not to be altered.

Yet Vandervort et al teaches … the set of content segments is classified into a type that is proposed not to be altered (Fig. 8: content segments identified as ‘street address’ are proposed to not be altered (redaction action type is ‘Nothing’)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Fan et al’s ability to classify content segments to 

However the combination does not expressly teach … wherein the context is determined based on using natural language processing to determine a semantic meaning of the content segment based on other words in the document…

Yet Wilcox teaches … wherein the context is determined based on using natural language processing to determine a semantic meaning of the content segment based on other words in the document… (paragraphs 0011, 0014, 0038, and 0060: a phrase which takes into account a plurality of other words are identified to determine/identify offensive type context).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Fan et al and Vandervort et al’s ability to determine contexts for classification and proposed alteration, such that the context would take into account other words in the document as taught by Wilcox. The combination would have allowed Fan et al and Vandervort et al to have implemented “effective methods of filtering, flagging, redacting or replacing obscene content in textualized media” (Wilcox, paragraph 0006). 

With regards to claim 9. The device of claim 7, Fan et al teaches wherein the one or more processors, when altering the first subset of the set of content segments, are configured to: remove a content segment of the first subset of the set of content segments from the modified document (Fig 1G: the last four digits of content segments are removed and replaced with ‘X’ markings).

With regards to claim 10. The device of claim 7, Fan et al teaches wherein the one or more processors, when altering the first subset of the set of content segments, are configured to: obscure a content segment of the first subset of the set of content segments in the modified document (Fig 1G and Fig. 3: the first subset can be obscured via ‘X’ markings).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Application: US 2019/0311022, published: Oct. 10, 2019, filed: Apr. 10, 2018) in view of Vandervort et al (US Application: US 20150089357, published: Mar. 26, 2015, filed: Sep. 23, 2013) in view of Wilcox (US Application: US 2012/0331517, published: Dec. 27, 2012, filed: Jun. 23, 2011) in view of Warrington et al (US Application: US 2010/0229246, published: Sep. 9, 2010, filed: Mar. 2, 2010).

With regards to claim 11. The device of claim 7, wherein the one or more processors, the combination of Fan et al,  Vandervort and Wilcox teaches when classifying the set of content segments, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.

However the combination does not expressly teach … are configured to: classify a content segment as confidential information; and assign the content segment to the first subset of the set of content segments based on classifying the content segment as confidential information.

Yet Warrington et al teaches … are configured to: classify a content segment as confidential information; and assign the content segment to the first subset of the set of content segments based on classifying the content segment as confidential information (paragraph 0061: content segments can be assigned to be classified as ‘CONFIDENTIAL’).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of Fan et al, Vandervort et al and Wilcox’s ability to classify the set of content segments, such that the first subset can be classified as confidential, as similarly taught by Warrington et al. The combination would have allowed Fan et al, Vandervort et al and Wilcox to have “improved classification and redaction of segments in an electronic document” (paragraph 0011). 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Application: US 2019/0311022, published: Oct. 10, 2019, filed: Apr. 10, .

With regards to claim 12. The device of claim 7, the combination of Fan et al,  Vandervort et al and Wilcox teaches wherein the document … the set of contexts…, as similarly explained in the rejection of claim 7, and is rejected under similar rationale. 
However, the combination does not expressly teach … wherein the document relates to a particular industry and the set of contexts includes one or more industry-specific contexts associated with the particular industry.
	Yet Chow teaches … wherein the document relates to a particular industry and the set of contexts includes one or more industry-specific contexts associated with the particular industry (paragraph 0004, Abstract: document redaction processing in an industry such as government disclosure industry/area can be performed. As also explained in paragraph 0030, the industry is also a privacy risk assessment industry to sanitize a document and the document being sanitized has its segments associated with a scored of risk sensitivity (see Fig 3 and paragraph 0039, which explains certain segments can be to a set of content segments that have common gradient/sensitivity)).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Fan et al,  Vandervort et al and Wilcox’s ability to parse a document for segments and their corresponding contexts, such that the contexts could have been identified in a particular industry/area to assign segments to 

With regards to claim 13. The device of claim 7, the combination of Fan et al, Vandervort et al, Wilcox and Chow teaches wherein the one or more processors, when classifying the set of content segments, are configured to: determine a risk score for a content segment based on a context for the content segment; and assign the content segment to the first subset of the set of content segments or the second subset of the set of content segments based on the risk score, as similarly explained in the rejection of claim 12 (as explained by Chow (paragraph 0039), content segment can be assigned to a content segments of a particular sensitivity-level), and is rejected under similar rationale.

Claims 1-5, 14, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Application: US 2019/0311022, published: Oct. 10, 2019, filed: Apr. 10, 2018) in view of Vandervort et al (US Application: US 20150089357, published: Mar. 26, 2015, filed: Sep. 23, 2013)  in view of Wilcox (US Application: US 2012/0331517, published: Dec. 27, 2012, filed: Jun. 23, 2011) in view of Pearce et al (US Patent: 8,200,661, issued: Jun. 12, 2012, filed: Dec. 18, 2008).

With regards to claim 1. Fan et al teaches a method, comprising: 

parsing, by the device, the document to identify a content segment in the document ((the document is parsed to identify segments of content such as those shown in the ‘before’ column of Fig. 3)), wherein the content segment is at least one of a text segment or an image, from at least one of the document or an embedded document of the one or more embedded documents, of the document (Fig 3: the content segment can be recognized as a redaction text type segment for social security number(s)); 
determining, by the device, a context for the content segment (a set of character sets (last four digits of social security number) for a plurality of social security numbers within the document are identified among the content segments as explained in paragraph 0016 and 0017)). As also explained in paragraph 0017 and Fig 3, the system ‘semantically’ understands that the user has performed an ‘edit’ operation for a social security number’s last four digits by understanding the edit has been performed to be four ‘XXXX’ characters in place of the four digits, and thus is at least an identification of deriving a semantic meaning of ‘edit by replace’/redaction for the set of context/digit-segments); 
classifying, by the device, the content segment using a content classification model and based on the context for the content segment, wherein the content segment is classified into a first type that is proposed to be altered (such as for social security or a second type (Fig 3: a second set of content segments can be classified for ‘structure consistency’); 
determining a suggested replacement for the first type of content segment (Fig 1F: suggested replacement of first subset of content segments are presented); 
providing, for display via a user interface, information identifying the first type of content segment (Fig 1F: the first type of content segment can be displayed for social security numbers), the second type of content segment (Fig 2C: a subsequent display can display second type of content segments), and the suggested replacement (Fig 1F:  suggested replacements for the social security redaction type are displayed); 
receiving, via the user interface, a set of selections of at least a portion of the first type of content segment or the second type of content segment or the suggested replacement (Fig 1G: the selections are accepted/processed for the first type and are then reflected/altered in the document); 
selectively altering, by the device, the content segment based at least in part on a set of alteration rules, the semantic meaning, and the set of selections, to generate a modified document (Fig 1G: the document is altered for those segments selectively based upon rules shown in Fig 3 and recognition of the semantic meaning of edit-by-replacing/Redaction that includes replacing the last four digits with four ‘XXXX’ characters)); and 
providing, by the device, the modified document based on selectively altering the content segment (Fig 1g: the modified document is updated based upon alterations and displayed/provided).

wherein the context is determined based on using natural language processing to determine a semantic meaning of the content segment based on other words in the document; a … second type that is proposed not to be altered ; wherein the content segment is altered to a generic version of the content segment to preserve a threshold quantity of the semantic meaning; … updating the content classification model based on the set of selections; and storing the updated content classification model.
Yet Vandervort et al teaches a … second type that is proposed not to be altered (Fig. 8: content segments identified as ‘street address’ are proposed to not be altered (redaction action type is ‘Nothing’)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Fan et al’s ability to classify content segments to determine whether and how to modify the content segments, such that content segments can also be classified to be not-altered, as similarly taught by Vandervort et al. The combination would have allowed Fan et al to have “specified a particular redaction type for each of plurality of datatypes used in the application” (paragraph 0002). 
However the combination does not expressly teach wherein the context is determined based on using natural language processing to determine a semantic meaning of the content segment based on other words in the document; a … second type that is proposed not to be altered ; wherein the content segment is altered to a generic version of the content segment to preserve a threshold quantity of the semantic updating the content classification model based on the set of selections; and storing the updated content classification model.
Yet Wilcox teaches wherein the context is determined based on using natural language processing to determine a semantic meaning of the content segment based on other words in the document (paragraphs 0011, 0014, 0038, and 0060: a phrase which takes into account a plurality of other words are identified to determine/identify offensive type context); a … second type that is proposed not to be altered ; wherein the content segment is altered to a generic version of the content segment to preserve a threshold quantity of the semantic meaning (paragraphs 0055, 0058-0060: content is altered to a more generic version to satisfy a threshold quantity of semantic meaning through the use of security levels).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Fan et al and Vandervort et al’s ability to determine contexts for classification and proposed alteration, such that the context would take into account other words in the document and performed an alteration in view of a desired threshold, as taught by Wilcox. The combination would have allowed Fan et al and Vandervort et al to have implemented “effective methods of filtering, flagging, redacting or replacing obscene content in textualized media” (Wilcox, paragraph 0006). 

However the combination does not expressly teach … updating the content classification model based on the set of selections; and storing the updated content classification model.
updating the content classification model based on the set of selections; and storing the updated content classification model (Abstract, column 10, lines 14-24 and column 11, lines 1-25: training data set and user actions are subsequently stored and a classification model is updated accordingly).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of Fan et al, Vandervort et al and Wilcox’s ability to implement a classification model to classify content of a document, such that ongoing/current user actions are further used/stored as training data to further update the classification model to classify the content, as taught by Pearce et al. The combination would have allowed Fan et al,  Vadervort et al and Wilcox to have reduced the effort to find appropriate [content] in collections of [contents] having large size and topic hierarchies (Pearce et al, column 2, lines 11-15). 

With regards to claim 2. The method of claim 1, the combination of Fan et al,  Vandervort et al, Wilcox and Pearce teaches further comprising: obtaining a training data set including a plurality of documents; training, using the training data set and a machine learning technique, the content classification model; and storing the content classification model for use in classifying the document, as similarly explained in the rejection of claim 1 (as explained, Pearce teaches in column 1, lines 14-24 and column 11, lines 1-25 that training data, including previous and on-going user action training data is used to update a model), and is rejected under similar rationale.

wherein parsing the document comprises: identifying the one or more embedded documents within the document (paragraph 0026: an embedded image is identified); extracting one or more content segments from the one or more embedded documents (paragraph 0026: shape content of the image can be processed/extracted); and including the one or more extracted content segments in a set of content segments for classification and selective alteration (paragraph 0026: the shape is classified as potential type of formatting change for a type of formatting alteration).

With regards to claim 4. The method of claim 1, Fan et al teaches wherein classifying the content segment comprises: comparing the content segment to at least one list to determine whether to classify the content segment into the first type or the second type, and wherein the at least one list includes at least one of: a blacklist associated with the first type, or a whitelist associated with the second type (Fig 3: a list having types of content for redaction is interpreted as a blacklist and as shown in Fig 3: a blacklist asserts social security type content is a first type of social security-redaction).

With regards to claim 5. The method of claim 1, Fan et al teaches wherein altering the content segment comprises: obscuring the content segment (Fig 3: the content segment for social security number is obscured using ‘X’ characters).

With regards to claim 14. Fan et al teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to (paragraph 0040: processors/memories are implemented together to perform steps): 
obtain a training data set including a plurality of documents (paragraphs 0010 and 0011: prior actions upon documents are obtained); 
train, using the training data set and a machine learning technique, a content classification model (paragraph 0011: an intent model/logic is trained based upon the action data); 
store the content classification model for use in classifying a document (paragraph 0015: at least one or more prior actions are stored/referenced in order to determine/distinguish/(classify) repeatable intent-actions as distinguished in Fig. 3); 
receive, after storing the content classification model, the document (paragraph 0015: the document content is further processed/received subsequent to at least one or more actions to process /identify subsequent actions that are repeated (deemed repeatable)); 
parse the document to identify a set of content segments in the document (the document is parsed to identify segments of content such as those shown in the ‘before’ column of Fig. 3); 
determine a respective a set of contexts for the set of content segments (a set of character sets (last four digits of social security number) for a plurality of social security numbers within the document are identified among the content segments as explained in paragraph 0016 and 0017)). As also explained in paragraph 0017 and Fig 3, the system ‘semantically’ understands that the user has performed an ‘edit’ operation for a social security number’s last four digits by understanding the edit has been performed to be four ‘XXXX’ characters in place of the four digits, and thus is at least an identification 
classify the set of content segments using the stored content classification model, wherein a first subset of the set of content segments is classified into a first type that is proposed to be altered (Fig 3: a set of content segments (such as for social security numbers Fig 1F) are identified/classified for redaction) 
and a second subset of the set of content segments is classified into a second type (Fig 3: a second set of content segments can be classified for ‘structure consistency’); 
alter the first subset of the set of content segments based at least in part on the content classification model and the semantic meaning , to generate a modified document (Fig. 1G: the first subset of social security numbers are altered as redacted ); 
provide the modified document based on altering the first subset of the set of content segments (Fig. 1G: the altered social security numbers are provided/presented based upon recognition of the semantic meaning of edit by replacing the last four digits with four ‘XXXX’ characters). 

However Fan et al does not expressly teach … wherein the context is determined based on using natural language processing to determine a semantic meaning of the content segment based on other words in the document; … a second type that is proposed not to be altered …; update the stored content classification model based on one or more alterations to the first subset of the set of content segments; and store the updated content classification model.
that is proposed not to be altered … (Fig. 8: content segments identified as ‘street address’ are proposed to not be altered (redaction action type is ‘Nothing’)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Fan et al’s ability to classify content segments to determine whether and how to modify the content segments, such that content segments can also be classified to be not-altered, as similarly taught by Vandervort et al. The combination would have allowed Fan et al to have “specified a particular redaction type for each of plurality of datatypes used in the application” (paragraph 0002). 

However the combination does not expressly teach … wherein the context is determined based on using natural language processing to determine a semantic meaning of the content segment based on other words in the document; update the stored content classification model based on one or more alterations to the first subset of the set of content segments; and store the updated content classification model.

Yet Wilcox teaches … wherein the context is determined based on using natural language processing to determine a semantic meaning of the content segment based on other words in the document (paragraphs 0011, 0014, 0038, and 0060: a phrase which takes into account a plurality of other words are identified to determine/identify offensive type context).

However the combination does not expressly teach update the stored content classification model based on one or more alterations to the first subset of the set of content segments; and store the updated content classification model

Yet Pearce et al teaches update the stored content classification model based on one or more alterations to the first subset of the set of content segments; and store the updated content classification model (Abstract, column 10, lines 14-24 and column 11, lines 1-25: training data set and user actions are subsequently stored and a classification model is updated accordingly).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of Fan et al,  Vandervort et al and Wilcox’s ability to implement a classification model to classify content of a document, such that ongoing/current user actions are further used/stored as training data to further update the classification model to classify the content, as taught by Pearce et al. The combination would have allowed Fan et al and Vadervort et al to have 

15. The non-transitory computer-readable medium of claim 14, Fan et al teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine a suggested replacement for the first type of content segment (Fig 1F: the first type of content segment can be displayed for social security numbers); provide, for display via a user interface, information identifying the first type of content segment (Fig 1F: the first type of content segment can be displayed for social security numbers), the second type of content segment (Fig 2C: a subsequent display can display second type of content segments of different classification/intent), and the suggested replacement (Fig 1F:  suggested replacements for the social security redaction type are displayed); and receive, via the user interface, a set of selections of at least a portion of the first type of content segment or the second type of content segment or the suggested replacement (Fig 1G: the user selects the first type of content segment for social security number redaction based upon options presented in Fig 1F).


With regards to claim 17. The non-transitory computer-readable medium of claim 14, Fan et al teaches wherein a context, of the set of contexts, for a content segment, of the set of content segments, includes information identifying at least one of: a meaning of the content segment, an organization associated with the content segment, or a contact 

With regards to claim 18. The non-transitory computer-readable medium of claim 14, Fan et al teaches wherein the one or more instructions, that cause the one or more processors to classify the set of content segments, cause the one or more processors to: classify a content segment of the set of content segments based on at least one of: an industry of the content segment, or a synonym of the content segment (paragraphs 0023 and 0028: words /phrases that represent a same entity or ‘similar text’ are recognized /classified).

With regards to claim 19. The non-transitory computer-readable medium of claim 14, Fan et al teaches wherein the one or more instructions, that cause the one or more processors to parse the document, cause the one or more processors to: process data of the document using an entity recognition model (paragraph 0028, Fig 3: social security number entities are recognized); and extract the set of content segments based on a result of processing the data of the document (Fig 1F: the segments are extracted to be displayed as suggested action/redactions).

With regards to claim 20. The non-transitory computer-readable medium of claim 14, Fan et al teaches wherein the document is a dynamic document; and wherein the one or more instructions, that cause the one or more processors to provide the modified document, cause the one or more processors to: modify the dynamic document in real-time (Fig 1F and 1G, paragraph 0021: as shown, a document is dynamically updated in response to the event/time that the user selects to accept the suggested changes).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Application: US 2019/0311022, published: Oct. 10, 2019, filed: Apr. 10, 2018) in view of Vandervort et al (US Application: US 20150089357, published: Mar. 26, 2015, filed: Sep. 23, 2013) in view of Wilcox (US Application: US 2012/0331517, published: Dec. 27, 2012, filed: Jun. 23, 2011) in view of Pearce et al (US Patent: 8,200,661, issued: Jun. 12, 2012, filed: Dec. 18, 2008) and further in view of Sengupta (US Application: US 2016/0042061, published: Feb. 11, 2016, filed: Sep. 18, 2014).

With regards to claim 6. The method of claim 1, the combination of Fan et al, Vandervort et al, Wilcox and Pearce et al teaches wherein altering the content segment comprises: identifying another content segment with another context (Fan et al, paragraph 0015: content segments being altered are identified as similar to other segments based upon pattern-context ) … wherein the other context and the context are associated with a … similarity … … and replacing the content segment with the other content segment in the modified document.. (Fan et al, paragraphs 0015, Fig 3: content segments being altered are identified as similar (such as last 4 digits social security numbers with redacted ‘x’ also have redacted x replaced in other segment portion).

However, the combination does not expressly teach … , wherein the other context and the context are associated with a threshold similarity score; 

Yet Sengupta et al teaches … , wherein the other context and the context are associated with a threshold similarity score (paragraph 0040: content having context data is compared to other content with context data to determine if they should be deemed similar based upon a threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Fan et al, Vandervort et al, Wilcox and Pearce et al’s ability to identify segments that have similar contexts, such that similarity is determined based upon a threshold similarity score, as taught by Sengupta et al. The combination would have allowed Fan et al, Vandervort et al and Pearce et al to have reduced the difficulty for a reader to understand/identify content based upon contextual content information (Sengupta et al, paragraph 0013).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Application: US 2019/0311022, published: Oct. 10, 2019, filed: Apr. 10, 2018) in view of Vandervort et al (US Application: US 20150089357, published: Mar. 26, 2015, filed: Sep. 23, 2013) in view of Wilcox (US Application: US 2012/0331517, published: Dec. 27, 2012, filed: Jun. 23, 2011) in view of Sengupta (US Application: US 2016/0042061, published: Feb. 11, 2016, filed: Sep. 18, 2014).

With regards to claim 8. The device of claim 7, Fan et al teaches wherein the one or more processors are further configured to: identify, for a first content segment of the first subset of the set of content segments with a first context, a second content segment with a second context, wherein the first context is a first semantic context and the second context is a second semantic context, wherein the first semantic context and the second semantic context have a threshold semantic similarity score; and replacing the first content segment with the second content segment in the modified document.
	However the combination of Fan et al and Vandervort et al does not expressly teach wherein the first semantic context and the second semantic context have a threshold semantic similarity score.
	Yet Sengupta teaches wherein the first semantic context and the second semantic context have a threshold semantic similarity score(paragraph 0040: content having context data is compared to other content with context data to determine if they should be deemed similar based upon a threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Fan et al, Vandervort et al, Wilcox and Pearce et al’s ability to identify segments that have similar contexts, such that similarity is determined based upon a threshold similarity score, as taught by Sengupta et al. The combination would have allowed Fan et al, Vandervort et al and Pearce et al to have reduced the difficulty for a reader to understand/identify content based upon contextual content information (Sengupta et al, paragraph 0013).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Application: US 2019/0311022, published: Oct. 10, 2019, filed: Apr. 10, 2018) in view of Vandervort et al (US Application: US 20150089357, published: Mar. 26, 2015, filed: Sep. 23, 2013) in view of Wilcox (US Application: US 2012/0331517, published: Dec. 27, 2012, filed: Jun. 23, 2011) in view of Pearce et al (US Patent: 8,200,661, issued: Jun. 12, 2012, filed: Dec. 18, 2008) and further in view of Nassiri (US Application: US 2008/0209516, published: Aug. 28, 2008, filed: Feb. 23, 2007).

With regards to claim 16. The non-transitory computer-readable medium of claim 14, Fan et al teaches wherein the one or more instructions, that cause the one or more processors to provide the document , as similarly explained in the rejection for claim 14, and is rejected under similar rationale.

However Fan et al, Vandervort et al and Pearce et al does not expressly teach … , cause the one or more processors to: automatically publish the document to another device.

Yet Nassiri teaches cause the one or more processors to: automatically publish the document to another device (paragraph 0088: after processing a document, a subsequent action to upload/publish the document to an authorized party is executed).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (the newly amended limitations).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILSON W TSUI/Primary Examiner, Art Unit 2178